The court is of opinion that the power conferred on the Overseers of the Poor of the several towns of the State by Pub. Laws R.I. cap. 288, § 2, is not limited by the subsequent grant of power in § 15 to the Superintendent of State Charities and Corrections, but that the power, to the extent of the subsequent grant, is conferred concurrently, and may be exercise either by an Overseer or by the Superintendent, according as the one or the other is the first to institute proceedings. The exceptions are therefore overruled.
Exceptions overruled.